USCA4 Appeal: 21-1778      Doc: 23         Filed: 11/21/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1778


        KUI ZHENG,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: September 20, 2022                               Decided: November 21, 2022


        Before DIAZ and HEYTENS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        ON BRIEF: Zhou Wang, New York, New York, for Petitioner. Brian Boynton, Acting
        Assistant Attorney General, Anna Juarez, Senior Litigation Counsel, Robert Michael
        Stalzer, Office of Immigration Litigation, Civil Division, UNITED STATES
        DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1778      Doc: 23         Filed: 11/21/2022     Pg: 2 of 2




        PER CURIAM:

               Kui Zheng, a native and citizen of the People’s Republic of China, petitions for

        review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

        from the Immigration Judge’s decision denying his application for asylum. We have

        thoroughly reviewed the record and conclude that the evidence does not compel a ruling

        contrary to any of the administrative factual findings, see U.S.C. § 1252(b)(4)(B), and that

        substantial evidence supports the denial of relief, see INS v. Elias-Zacarias, 502 U.S. 478,

        481 (1992). Accordingly, we deny the petition for review for the reasons stated by the

        Board. In re Zheng (B.I.A. June 29, 2021). We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.



                                                                              PETITION DENIED




                                                     2